         Case 4:21-cv-00005-BSM Document 6 Filed 02/12/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

LARRY GENE BURKS                                                          PLAINTIFF
ADC # 141354

v.                       CASE NO. 4:21-CV-00005-BSM

DEXTER PAYNE, Director, ADC                                             DEFENDANT

                                       ORDER

      Having reviewed the entire record de novo, Magistrate Judge Jerome T. Kearney’s

proposed findings and recommendations [Doc. No. 3] is adopted and this case is dismissed

without prejudice.

      IT IS SO ORDERED this 12th day of February, 2021.



                                                 UNITED STATES DISTRICT JUDGE
